MEMORANDUM **
Juan Hernandez Guzman, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reconsider, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), and we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying Hernandez Guzman’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s pervious decision denying his motion to reopen. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
To the extent Hernandez Guzman seeks review of the BIA’s May 22, 2006 order denying his motion to reopen, and the BIA’s March 24, 2006 order dismissing his appeal, we lack jurisdiction to consider his contentions because the petition for review is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.